Citation Nr: 0210530	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
claw foot with symptoms of tarsal tunnel syndrome.

2.  Entitlement to a rating in excess of 20 percent for right 
claw foot.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
for a rating in excess of 30 percent for bilateral claw foot.  

The veteran testified at an RO hearing in February 1998.  A 
copy of the transcript is associated with the claims file.  
In an April 1998 hearing officer's decision, the RO assigned 
a separate 30 percent rating for left claw foot with symptoms 
of tarsal tunnel syndrome and a separate 20 percent rating 
for right claw foot, for a combined rating of 50 percent, 
effective from June 17, 1997.

In August 1999, the Board remanded the case for additional 
medical records.  On remand, available medical records were 
obtained and associated with the record.  In August 2000, the 
Board remanded the case for a medical examination.  VA 
examinations were performed in October 2000 and January 2001.  
The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's bilateral claw foot disorder is not 
manifest by marked contraction of plantar fasciae with 
dropped forefoot, all toes hammertoes, very painful 
callosities and marked varus deformity.

3.  Neither of the veteran's foot disabilities is productive 
of mild incomplete paralysis nor has the veteran lost the use 
of either foot.

4.  The veteran's left claw foot disorder is manifest by 
hammertoe deformities of the second, third, fourth and fifth 
toes with subjective complaints of pain consistent with left 
tarsal tunnel syndrome without the presence of peripheral 
neuropathy, approximating a severe impairment of the left 
foot; callosities of the sole of the foot were not painful to 
palpation, and no varus deformity, contraction of the plantar 
fascia or drop of the forefoot was noted.  

5.  The veteran's right claw foot disorder is manifest by 
hammertoe deformities of the second, third, fourth and fifth 
toes with subjective complaints of pain approximating no more 
than moderately severe impairment of the right foot and no 
evidence of painful callosities, marked varus deformity, 
contraction of the plantar fascia or drop of the forefoot was 
noted.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for left claw foot with symptoms of tarsal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.951(b), 4.71a, 
Diagnostic Codes 5278, 5284 (2001).

2.  The schedular criteria for a rating in excess of 20 
percent for right claw foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected claw foot disorders are more severe than the 
assigned disability ratings suggest.

Factual Background

Service medical records include the veteran's April 1973 
enlistment examination report showing that the veteran had 
pes planus, first degree, upon entrance on active duty.  The 
veteran was treated for complaints of foot pain in July 1974.  
X-rays showed hammertoe deformities on multiple digits of the 
left foot.  The veteran was diagnosed with left hallux and 
hammertoe deformity of digits 2, 3, 4, and 5 on the left 
foot.  Bunions were noted on both feet.  In October 1974, 
after an excisional biopsy surgery was done to extend the 
tendons to all five digits on the left foot.  The veteran 
later complained of swollen and painful sesamoid on his left 
foot.  December 1975 X-rays revealed hyperextension at the 
metatarsophalangeal joint of the second, third, fourth and 
fifth digits.  A 90-degree angle was formed at the fourth and 
fifth digits.  The fifth metatarsophalangeal (MTP) joint 
appears dislocated; however, this might have been related to 
flexion contractures.  In March 1976, the veteran's sesamoid 
was surgically removed and the diagnosis was painful tibial 
sesamoid with chronic inflammation and fibrosis.  The 
veteran's August 1976 separation examination report showed 
toes retracting bilaterally due to tendons.

At an October 1976 VA examination, the veteran complained 
that there was something wrong with his toes and that his 
feet were unbalanced, particularly his left foot.  He also 
reported a knot on the side of his left foot, which had been 
operated on.  Even though, his left foot was operated on 
twice while in service, the veteran stated that his foot was 
no better than before the operations.  He indicated that 
surgery had been suggested on his right foot, but that he had 
refused it because his left foot surgeries had not been 
helpful.  On examination, the veteran had surgical scars 
dorsally at the base of the firth MTP joint and in the web 
between the metatarsal heads of the second and third toes, 
and two surgical scars over the MTP joints of the great toe, 
one dorsally and the other medially.  Dorsal callosities were 
noted overlying the proximal interphalangeal (IP) joints of 
the second, third, fourth and fifth toes.  There was an 
extension contracture of the second, third, fourth and fifth 
toes amounting to 60 degrees at the MTP joints and there was 
flexion contracture of the proximal IP joints of the second, 
third, fourth and fifth toes amount to 30 degrees.  There 
were no callosities on the soles of the veteran's feet.  The 
range of motion in the toes of the left foot was markedly 
restricted and amounted to about 10 degrees of flexion in any 
of the joints of any of the toes of the left foot.  The right 
foot was examined and had the same deformities as seen on the 
left foot.  Left foot X-rays showed extension deformities 
involving the MTP joints of the second, third, fourth and 
fifth toes; and there was almost complete subluxation of the 
fourth and fifth toes at the MTP joint.  The diagnosis was 
bilateral claw toes and, on the left, postoperative residuals 
of surgery, which apparently did not correct or alleviate the 
situation.

In a November 1976 rating decision, the RO granted service 
connection for bilateral claw foot, acquired, and assigned a 
30 percent rating effective from September 16, 1976.  As this 
rating remained in effect over twenty years, it is protected 
from reduction under 38 U.S.C.A. § 110 (West 1991).  See also 
38 C.F.R. § 3.951(b) (2001).

VA treatment records from June to October 1997 show that the 
veteran complained of pain and numbness of his left foot and 
left leg.  In June 1997, he was diagnosed with chronic 
numbness of the left foot and left leg.  On neurologic 
examination, the veteran demonstrated decreased sensation 
from his left knee to his left foot.  An electromygraph 
(EMG)/nerve conduction velocity (NCV) study was abnormal and 
consistent with tarsal tunnel syndrome with X-ray evidence of 
bilateral claw foot.  Clinical findings included bilateral 
claw toes with metatarsalgia and tender first MTP joints.

At an August 1997 VA examination, the veteran reported that, 
because he had trouble standing more than 5 to 10 minutes 
without developing pain and numbness in his feet, he had to 
quit his post office position.  He indicated that when 
prospective employers looked at his medical records and noted 
his foot problems, they would not hire him.  The veteran 
stated that he continued to have pain and numbness after 
standing 5 to 10 minutes and that he could not walk very far, 
only about 5 or 10 minutes before the pain and numbness 
developed.  He complained of a constant, aching pain and 
intermittent numbness of his feet, primarily in his left foot 
and great toe, and said that he hurt from the knee down.  The 
veteran also had pain in the bottom of his feet.  He claimed 
stiffness, swelling, redness, heat, fatiguability and ease of 
endurance.  When he sat down to rest, the veteran said that 
his left great toe became numb.  Walking aggravated his 
symptoms.  The veteran was not taking medication or using 
corrective shoes or inserts, although inserts or orthosis had 
been provided in the past.  He indicated there were no flare-
up periods as his condition was more or less present and 
stable all of the time.  He did not use a case.  On 
examination, the veteran walked with a variable limp; station 
was normal.  He was unable to walk on his toes and to squat 
and arise; but he could walk satisfactorily on his heels.  
The veteran had claw toe deformities of the second, third and 
fourth left toes of both feet.  He had a slight claw toe 
deformity of the right and left great toes, although not to 
the extent that the small toes were involved.  There was a 
surgical scar noted over the left foot.  There was tenderness 
of the great toe metacarpal joint on the left but not on the 
right.  No swelling, redness or heat was noted.  The ankles 
were within normal limits.  Ankle range of motion was normal: 
dorsiflexion to 20 degrees bilaterally; plantar flexion to 40 
degrees bilaterally; inversion to 30 degrees bilaterally; and 
eversion to 20 degrees bilaterally.  Range of motion of the 
great toes was dorsiflexion to 15 degrees on the left and to 
20 degrees on the right.  There was no plantar flexion.  
Dorsiflexion of the other toes was approximately 15 degrees, 
bilaterally, for all toes.  X-rays showed bilateral hallux 
valgus and hammertoe configuration of the small toes with a 
lesser degree of involvement of the second through the fourth 
toes of each foot.  The diagnoses were claw foot deformities 
of the toes of both feet, status post surgery times two on 
the left great toe, and bilateral hallux valgus.  The 
examiner gave the veteran the following functional capacity 
rating -- sedentary based on the inability to stand but for 2 
to 4 hours a day.  He could lift 20 pounds on third of an 8-
hour workday and 10 pounds two-thirds of an 8-hour workday.  
The veteran would only be able to stand between 2 to 4 hours 
of an 8-hour workday with appropriate rest periods.  
At a February 1998 RO hearing, the veteran testified that the 
areas of his left toes where he was operated on was numb and 
that his left leg was numb up to his knee and that it had 
gotten progressively worse over the years.  He stated that he 
had pain on the bottom of his left foot and painful calluses 
on the ball of his left foot.  The veteran testified that the 
bottom of his right foot was also painful.  He stated that he 
could not walk far without his feet bothering him and that he 
now wore inserts, which helped sometimes.  The veteran stated 
that he had lost jobs that were not sedentary in nature.

In an April 1998 hearing officer's decision, the RO 
recharacterized the veteran's left foot disability and 
assigned a separate 30 percent rating for left claw foot with 
symptoms of tarsal tunnel syndrome and a separate 20 percent 
rating for right claw foot, for a combined rating of 50 
percent, effective from June 17, 1997.

Private treatment records from St. Edward's Mercy Medical 
Center and Available Medical Care, P.A., show no complaints, 
or treatment for, the veteran's claw foot disabilities.  

In a May 2000 statement in response to a May 2000 
supplemental statement of the case (SSOC), the veteran stated 
that review of all records indicated the appeal to be factual 
and there was no other documented evidence to submit other 
than the record did not account for the fact that he 
continued to have numbness in his left leg and foot, which 
had become progressively worse over the years.  As a result, 
in August 2000, the Board remanded the case to the RO for 
another VA examination.

At a September 2000 VA foot examination, the veteran stated 
that he was unable to keep a job.  He complained of sore feet 
and a history of numbness of the left lower extremity and 
problems with balance.  On examination, the veteran was 
unable to toe stand but he could heel walk.  Plantar flexion 
was 1/5 and dorsiflexion was 2/5.  At rest, all toes 
contracted at the MTP joint.  The examiner opined that the 
veteran's hammertoes were not responsible for his pain or 
problems.  The examiner thought that the veteran might have 
Charcot-Marie-Tooth disease and recommended a neurological 
evaluation.

At an October 2000 VA neurological examination, the veteran 
reported that he last worked about a month ago doing 
janitorial work.  He stated that about three or four years 
ago he had begun to have numbness of the left lower 
extremity, from the knee down to his foot, predominantly 
involving the sole of the left foot.  The veteran denied any 
sensory symptoms in the right lower extremity.  The examiner 
noted that electrodiagnostic testing was done in October 
1997.  The nerve conduction velocity measured for the distal 
part of the left tibial nerve was within normal limits, 
although the ankle latency was significantly prolonged.  
Motor nerve conduction velocity and terminal motor ankle 
measured for the peroneal nerves were within normal limits.  
Sensory nerve conduction measured for the left serial nerve 
was within normal limits.  These findings were consistent 
with a diagnosis of left tarsal tunnel syndrome, with no 
evidence present of diffuse peripheral neuropathy.  On 
examination, the strength and muscle tone of all major muscle 
groups in both upper and lower extremities were within normal 
limits.  No atrophy or fasciculations were appreciated in the 
feet.  Pinprick sensation was decreased over the medial and 
lateral aspects of the sole of the left foot.  Otherwise, 
pain, touch and vibratory sensation were intact in all four 
extremities.  Proprioception was intact in both feet.  
Patellar and Achilles tendon jerks were 1+ and symmetrical.  
Plantar responses were flexor bilaterally.  The diagnosis was 
left tarsal tunnel syndrome.  The examiner opined that it is 
as likely as not that this was related to the skeletal 
deformities of the veteran's feet, resulting in sensory loss 
involving the sole of the left foot.  There was no evidence 
of diffuse peripheral neuropathy, including Charcot-Marie-
Tooth disease.

At the January 2002 VA examination, the veteran reported pain 
in both feet, which he ranked at a level of 8 to 9 on a scale 
of 1 to 10.  He stated that, if he walked 5 to 10 minutes, he 
would have excruciating pain in both feet.  If he sat, the 
veteran could relieve his pain only if his feet were 
elevated.  The veteran reported that he used pillows and 
massage to relieve his discomfort.  He said that shoe inserts 
helped to take the pressure off the ball and arch of his 
foot.  The veteran indicated that his left leg went numb on a 
daily basis below the level of the knee.  He also had 
numbness in the great toe.  The veteran said that the 
numbness in his left leg was not like that in his left great 
toe in that he can appreciate pinprick but complained of a 
stocking-like distribution of numbness in his leg.  

On examination, the veteran was wearing tennis shoes with 
inserts that appeared to be supportive of a longitudinal 
arch.  In the standing position, the veteran held onto the 
examining table to take the weight off the bottom of his 
feet.  He had a tendency to stand with his feet dorsiflexed 
in order to keep the forefoot off the ground.  Both feet 
showed a forefoot pronation.  The arch appeared depressed and 
measured about 3/8 of an inch off the ground.  There was 
slight valgus deviation of the hind foot, but it was very 
slight.  Both feet appeared to be the same as far as bone 
alignment.  Both feet showed claw toe deformities starting at 
the second toe and increasing in severity laterally to the 
fifth toe.  Although, in a standing position, the second and 
third toes could be brought out of the claw position; soft 
tissue friction points were noted over the proximal IP 
articulations of the second, third and fourth toes on the 
right foot, and on the second and third toes on the left 
foot.  The left foot revealed a thick callosity developing at 
the head of the fifth toe and a slight callosity between the 
heads of the second and third metatarsal bones, which 
tolerated palpation and remained mobile.  Incision scarring 
was noted with contraction in the web between the fourth and 
fifth toes and slighter scarring was noted between the second 
and third toe webs and metatarsal head area.  The great toe 
along the medial half presented hypesthesia.  Skin sensation 
was intact along the lateral half of the great toe.  The 
great toe of the left foot could be passively moved in the 
distal IP articulation from 0 to 55 degrees.  At the MTP 
articulation, it could not be brought into flexion, but could 
be dorsiflexed to 45 degrees.  The second toe in distal IP 
articulation could be moved from 0 to 25 degrees.  In the 
proximal IP position, the second toe could move from 0 to 60 
degrees.  The third toe in the distal IP articulation could 
move from 0 to 20 degrees.  In the proximal IP articulation, 
the third toe could move from 0 degrees to 60 degrees.  The 
fourth toe revealed distal IP articulation movement from 0 to 
30 degrees and the proximal IP articulation revealed a 
flexion contracture at 10 degrees and movement to 60 degrees 
passively.  The fifth toe revealed in distal IP articulation 
movement from 0 to 20 degrees and the proximal IP 
articulation revealed a flexion contracture at -15 degrees 
and movement to 60 degrees passively.  In a standing posture, 
the fifth toe for the left foot was in a claw toe deformity 
with the proximal segment almost 90 degrees, extended at the 
MTJ joint.  The fourth toe showed a similar position.  The 
third and second toes were in a fully extended position, but 
their tips did not reach the ground.  The great toe was in a 
functional weight-bearing position.  On the left foot, there 
was no contraction of the plantar fascia or drop of the 
forefoot.  The hammertoe deformity of the left foot was 
slight at the second toe and increased as one went laterally 
toward the fifth toe.  The veteran had callosities on his 
left foot but they were not painful to palpation.  The left 
ankle with the knee flexed showed a range of 10 degrees of 
dorsiflexion and 50 degrees of plantar flexion.  No varus 
deformity was noted.  

On examination of the right foot, a callosity was developing 
over the head of the fifth metatarsal.  The great toe of the 
right foot at the distal IP articulation showed a range of 
motion from 0 to 55 degrees.  The second toe in distal IP 
articulation moved from 0 to 25 degrees.  In the proximal IP 
position, the second toe could move from 0 to 60 degrees.  
The third toe in the distal IP articulation could move from 0 
to 20 degrees.  In the proximal IP articulation, the third 
toe could move from 0 degrees to 60 degrees.  The fourth toe 
revealed distal IP articulation movement from 0 to 30 degrees 
and the proximal IP articulation showed a flexion contracture 
at 10 degrees and movement to 60 degrees passively.  The 
fifth toe revealed IP articulation movement from 0 degrees to 
20 degrees and the proximal IP articulation showed a flexion 
contracture at 15 degrees and movement to 60 degrees 
passively.  The standing posture for the right foot was 
similar to that for the left foot, with the toes becoming 
more extended as one went from the fifth to the second toe.  
On the right foot, there was no contraction of the plantar 
fascia or drop of the forefoot.  Claw toe deformity was 
present from the second to the fifth toe, increasing as one 
went laterally.  Painful callosities and marked varus 
deformity were not present.  The right ankle showed a range 
of 10 degrees of dorsiflexion and 50 degrees of plantar 
flexion.  The diagnosis was bilateral claw toe deformity with 
left tarsal tunnel syndrome established by NCV study in 
October 1997 and remote surgery, extensor tendon lengthening, 
MTP articulation capsulotomy and excision medial sesamoid.  
The right foot did not have a surgical procedure.  The 
examiner added that the veteran had a limping fully 
coordinated gait.  The examiner opined that the veteran's 
foot condition would have an adverse affect on his capability 
to obtain work and gainful employment unless he is retrained 
in a nonweight-bearing type of occupation.  Such occupational 
choice should be constrained by the following requirements: 
the veteran would not be able to walk prolonged distance, 
participate with weightlifting over 20 pounds, or be in work 
requiring rapid coordinating movements or high-impact 
activities on the lower extremities.  A more sedentary type 
of work would be possible for the veteran.

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claims have 
been properly developed as VA and private medical records, 
copy of the February 1998 hearing transcript, and August 
1997, September and October 2000 and January 2002 VA 
examination reports have been associated with the file.

With regard to the RO's compliance with the August 2000 Board 
remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for an examination.  
Examinations were performed in September and October 2000 and 
January 2002.  

In compliance with the Board's August 1999 remand, the 
veteran signed authorizations to obtain additional medical 
records from Available Medical Care and St. Edward's Mercy 
Medical Center and the RO associated available records from 
these providers and from the Foot Root VA Medical Center with 
the record as instructed by the August 1999 remand.  In this 
regard, the Board observes that the veteran indicated in a 
May 2000 statement that review of all records indicated the 
appeal to be factual and there was no other documented 
evidence to submit.  The RO also considered and found that an 
extraschedular rating under 38 C.F.R. 
§ 3.321(d) was not warranted.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
August 1999 and August 2000 remands.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the 
various VA examination reports, the October 1997 
electrodiagnostic studies, various X-ray reports, and recent 
VA treatment reports, which evaluate the status of the 
veteran's claw foot disabilities, are adequate for 
determining whether higher disability ratings are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a December 1997 
statement of the case (SOC) and subsequent SSOCs dated in 
April 1998, May 2000, and March and June 2002, the RO advised 
the veteran of what must be shown for higher ratings and why 
an extraschedular rating was not warranted.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, an SOC and SSOCs, 
been advised of the evidence considered in connection with 
his appeal.  Further, all of the relevant evidence has been 
considered.  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal at the RO.  Thus, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

When it is not possible to separate the symptomatology of 
service-connected and nonservice-connected disorders, 38 
C.F.R. § 3.102 (2001) requires that reasonable doubt on any 
issue be resolved in the veteran's favor and dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Diagnostic Code 5278, which rates acquired claw foot (pes 
cavus), provides that marked contraction of the plantar 
fascia with dropped forefoot, where all toes are hammertoes, 
with very painful callosities, and marked varus deformity, 
warrants a 50 percent rating for a bilateral disability and a 
30 percent rating for a unilateral disability.  Where all 
toes are tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to a right angle, and with 
shortened plantar fascia, and marked tenderness under 
metatarsal heads, a 30 percent rating is warranted for a 
bilateral disability and a 20 percent rating is warranted for 
a unilateral disability.  Where the great toe is dorsiflexed, 
with some limitation of dorsiflexion at the ankle, and with 
definite tenderness under metatarsal heads, a 10 percent 
rating is warranted for both a bilateral and a unilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2001).

In the alternative, the veteran's left foot disability may be 
rated under Diagnostic Code 8524 as internal popliteal nerve 
(tibia), which assigns a 10 percent rating for mild 
incomplete paralysis, a 20 percent rating for moderate 
incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  For a 40 percent rating, the maximum 
allowed under this diagnostic code, the criteria require 
complete paralysis of the internal popliteal nerve with 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move; in lesions of the nerve high in popliteal fossa, 
plantar flexion of foot is lost.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8524 (2001).

Lastly, as there is no diagnostic code that specifically 
contemplates limitation of motion of the foot, the Board has 
considered the provisions of Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 20 percent rating is warranted when 
the evidence indicates the claimant suffers from a foot 
injury which is moderately severe.  A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree.  In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).

The Board observes that, as Diagnostic Codes 5279 (for 
anterior metatarsalgia (Morton's disease)), 5280 (for 
unilateral hallux valgus), 5281 (for severe unilateral hallux 
rigidus), and 5282, (for hammertoe disability), only provide 
for a maximum rating of 10 percent, these codes would not 
avail the veteran and therefore have not been considered.  38 
C.F.R. § 4.71a, Diagnostic Codes 5279, 5280, 5281, 5282 
(2001).  The Board has also considered Diagnostic Code 5283, 
which rates malunion or nonunion of tarsal or metatarsal 
bones, but since neither malunion or nonunion of the tarsal 
or metatarsal bones has been shown, this code is not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Upon a review of the evidence, the Board finds that the 
veteran's bilateral claw foot disabilities is characterized 
by the presence of claw toe deformities from the second to 
the fifth toe, increasing in severity as one goes laterally, 
on both feet.  Review of the record shows that the veteran 
has consistently reported experiencing left leg and foot pain 
and numbness, as well as swelling and impaired ambulation.  
The left great toe along the medial half presented 
hypesthesia.  The October 2000 VA examiner noted that 
pinprick sensation was decreased over the medial and lateral 
aspects of the sole of the left foot.  Otherwise, pain, touch 
and vibratory sensation were intact in all four extremities.  
On examination in January 2002, the veteran's left foot 
revealed a thick callosity developing at the head of the 
fifth toe and a slight callosity between the heads of the 
second and third metatarsal bones, which tolerated palpation 
and remained mobile.  No varus deformity was noted.  He does 
not have edema, instability, or weakness.  As well, he does 
not have dropped forefoot, marked varus deformity, or 
hammertoe deformity of the great toe so as to constitute "all 
toes hammertoes," as required for the assignment of a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 5278.  Additionally, the veteran has nearly 
full range of motion of the ankle and foot, and does not 
present evidence of actual loss of use of the foot, so as to 
warrant the assignment of a disability evaluation in excess 
of 30 percent under Diagnostic Code 5284.  Lastly, although 
the veteran had left tarsal tunnel syndrome possibly related 
to his claw foot disorder, the evidence shows that he is able 
to move the muscles of his sole and that he no more than mild 
incomplete paralysis.  As such his left foot disability 
approximates a severe impairment under Diagnostic Code 5284 
but does not warrant a disability rating in excess of 30 
percent under Diagnostic Codes 5278, 5284 or 8524.  Based on 
these findings, the Board concludes that the veteran's left 
claw foot disability approximates the 30 percent criteria 
under either Diagnostic Code 5278 or 5284.  

The Board finds, however, that the veteran's right claw foot 
disorder is not as severe as his left foot disorder.  The 
veteran has not reported experiencing right leg or foot 
numbness or incomplete paralysis.  As such, a compensable 
disability evaluation is not warranted under Diagnostic Code 
8524.  Right ankle range of motion was nearly normal.  He 
does not have edema, instability, weakness, tenderness, 
callosities, or breakdown.  As well, he does not have marked 
contraction of the plantar fascia with dropped forefoot, 
marked varus deformity, or hammertoe deformity of the great 
toe so as to constitute "all toes hammertoes," as required 
for the assignment of a rating in excess of 20 percent under 
Diagnostic Code 5278.  The veteran also does not have 
evidence of actual loss of use of the feet nor a severe 
impairment of the foot, so as to warrant the assignment of a 
rating in excess of 20 percent under Diagnostic Code 5284.  
Based on these findings the veteran's right claw foot 
disability barely approximates the 20 percent criteria under 
either Diagnostic Code 5278 or 5284.  

Given the veteran's symptomatology of bilateral claw foot and 
limping fully coordinated gait, the Board finds that the 
veteran's claw foot disabilities more nearly approximate a 
disability characterized by severe impairment of the left 
foot and moderately severe impairment of the right foot.  
While the left foot disorder also approximates the 30 percent 
level under Diagnostic Code 5278 because of the veteran's 
callosities, the right foot more nearly approximates acquired 
bilateral pes cavus with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fasciae, and marked tenderness under the 
metatarsal heads for a 20 percent rating.  As such, the 
veteran's currently assigned 30 and 20 percent ratings for 
the left and right feet, respectively, under Diagnostic Code 
5278 are appropriate.  And thus, the Board concludes that the 
preponderance of the evidence is against awards of increased 
disability ratings in excess of 30 percent for the left foot 
and 20 percent for the right foot for the veteran's bilateral 
claw foot disabilities.  See 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5278, 5284, 8524 (2001); Butts v. Brown, 5 
Vet. App. 532 (1993).

In arriving at the above determination, the Board considered 
the history of the veteran's disabilities, as well as the 
current clinical manifestations and the effect these 
disabilities may have on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, the Board has not found that the veteran's bilateral 
claw foot disability is productive of additional functional 
loss due to pain or weakness, which has not been already 
contemplated by the veteran's current ratings.  See id.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected claw foot 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  The Board observes that in a March 2002 rating 
decision, denying entitlement to a total rating due to 
individual unemployability, the RO noted that the veteran was 
working the night shift at an E-Z Mart in January 2002, and 
that he could be retrained in a nonweight-bearing type of 
occupation and more sedentary type of work would be possible.  
In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

The regular schedular standards and the separate 30 and 20 
percent ratings currently assigned, adequately compensate the 
veteran for any adverse impact caused by his claw foot 
disabilities.  As the preponderance of the evidence is 
against increased ratings, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).



ORDER

Entitlement to an increased rating in excess of 30 percent 
for left claw foot with symptoms of tarsal tunnel syndrome is 
denied.

Entitlement to an increased rating in excess of 20 percent 
for right claw foot is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

